Title: From George Washington to John Lewis, 17 April 1782
From: Washington, George
To: Lewis, John


                        
                            Dear Sir,
                            Newburgh Apl 17th 1782
                        
                        I have heard, and sincerely lament, the death of yr Father; and my concern is encreased by the information in
                            your letter of the 24th Ulto—of his dying much indebted.
                        So far as I am interested in the Lands which he has directed—by his Will—to be sold I consent to the disposal
                            of them in twelve Months credit—The necessity however of selling them, at this time, is to be regretted; as Lands, except
                            such as happen to be under peculiar circumstances must sell to a disadvantage when they are not in general demand,
                            & when there is a dearth of money especially those which have been, & may again be exposed to the
                            invasions of the enemy, as is the case of the Lands purchased of Doctr Wright & . I mean this as a general
                            observation, not to oppose it to the Sales you have in contempln—For I am convinced from experience, that Lands far
                            removed from the proprietors of them—however valuable in themselves—are very unprofitable—and because I, as well as your
                            Fathers Estate stand in need of the money which my part of them will fetch—when I say this, I take it for granted, that
                            you do not mean to sell these Lands unless you can get the value of them, or near it; because this would not only defeat
                            the end you have in view but do injustice to Doctr Walker & myself. 
                        I have not a sufficient recollection of them (especially the tracts in which Doctr Walker holds a share) to
                            describe any of them accurately. With respect to Norfleets, it is in No. Carolina, near the line, and upon the great road
                            leading from Suffolk to Edenton—abt 16 miles from the former; which is, or was a place of very extensive trade—there ought
                            to be (if my memory serves me) upwards of a thousand acres in the tract for which, I think, we gave £1200 & sunk a
                            great deal more by keeping it for three years in our hands. The Land is level, & I believe well timbered—capable
                            of great improvement, there being upwards of 400 acres of exceeding rich and open Meadow ground belong to the tract, a
                            great part of which is, or was ditched, & in grass, & other kinds of cultivation. The Lands purchased of
                            Jones & Doctr Wright lye between Norfolk & Suffolk, 6 or 8 M. from the latter & on or near the
                            Nansemond River—They are if I recollect right, well timbered and of good quality—level (as all the Land thereabouts is)
                            and capable of being rendered exceedingly valuable. I do not remembr what kind of buildings are on the last mentioned
                            Tracts—the other (Norfleets) had a good dwelling House & kitchen with Brick Chimnies, & a Barn; but as it
                            is at least ten or twelve years since I have been in that part of the Country, great changes may have taken place since—A
                            large slipe of the Meadow land has, I am told, been taken from us; whether by legal process, or not, I am unable to say.
                        I have directed Mr Lund Washington to furnish you With all the Deeds & other papers Which may be in
                            my Possession relating to any of these Tracts. I pray you to give my best love to My Sister & the family—My
                            Complimts to Mrs Lewis & believe then I am—Dr Sir yr Most Obedt Ser.
                        
                            Go: Washington
                        
                    